Title: To George Washington from Robert Morris, 5 June 1783
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance June 5 1783
                  
                  I have just received your Letter of the third Instant.  Nothing would please me better than to comply instantly with your Wishes.  The Paper on which the Notes are to be Printed came from the Paper Mill on Saturday Evening, on Monday Morning the Printer was employed, and to Morrow Morning he is to send the first Parcel of Notes.  I am then to sign them and fast as that can be done they shall be sent forward to the Paymaster General in Parcels; I am determined to devote my whole Time to the expeditious Accomplishment of this Business, and you will be the best Judge whether to detain the Troops a little while longer or not.I have the Honor to be your Excellency’s most obedient and very humble Servant
                  
                     Robt Morris
                     
                  
               